Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The indicated rejections of Claims 1-15 from the action on filed on 4/25/2022 are withdrawn and rejections based newly cited and interpreted references follow.  Prosecution is reopened.
2.	Claims 1-15 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations in Claims 1-2, 4-6, 8-9, and 11-13 are:
“A first monitoring step, implemented by a first monitoring module,” “A first updating step, implemented by a first updating module,” “A second monitoring step, implemented by a second monitoring module,” “A first compatibility verification step, implemented by a first compatibility verification module,” “A second updating step, implemented by a second updating module,” and “A third updating step, implemented by a third updating module” (Claim 1)
“A second compatibility verification step… the second compatibility verification step being implemented by a second compatibility verification module” and “An alert emission module” (Claim 2)
“A first filtering sub-step, implemented by a first filtering submodule,” “A second filtering sub-step, implemented by a second filtering submodule,” “A first grading sub-step, implemented by a first grading submodule,” and “A ranking sub-step, implemented by a ranking submodule” (Claim 4)
“A first ranking sub-step” and “A first compatibility determination sub-step, implemented by a first compatibility determination submodule” (Claim 5)
“A second ranking sub-step” and “A second compatibility determination sub-step, implemented by a second compatibility determination submodule” (Claim 6)
“A first updating module,”  “A first monitoring module,” “A second monitoring module,” “A first compatibility verification module,” “A second updating module,” “A transmission module,” and “A third updating module” (Claim 8)
“A second compatibility verification module” and “An alert emission module” (Claim 9)
“A first filtering submodule,” “A second filtering submodule,” “A first grading submodule,” and “A ranking submodule” (Claim 11)
“A first compatibility determination submodule” (Claim 12)
“A second compatibility determination submodule” (Claim 13)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
6.	The disclosure does not described the claimed functions of “a first monitoring step, implemented by a first monitoring module, comprising monitoring whether or not a pilot is controlling the aircraft; a first updating step, implemented by a first updating module… comprising updating the flight plan based on a first approach order provided by the pilot… a second monitoring step, implemented by a second monitoring module, comprising monitoring whether or not at least one signal of a second approach order sent by a ground control device to the aircraft is received by the aircraft, a first compatibility verification step, implemented by a first compatibility verification module, comprising verifying whether or not the second approach order sent by the ground control device has safety compatibility, a second updating step, implemented by a second updating module if the second approach order is received by the aircraft and if the second approach order has safety compatibility, the second updating step comprising updating the flight plan based on the second approach order, a third updating step, implemented by a third updating module if no approach order is received by the aircraft in response to an update request transmitted by a transmission module to the ground control device or if the second approach order received by the aircraft does not have safety compatibility, the third updating step comprising updating the flight plan based on a third approach order that is determined based on current data available on board the aircraft,” “the second compatibility verification step being implemented by a second compatibility verification module and comprising verifying whether the first approach order provided by the pilot has safety compatibility,” “a first filtering sub-step, implemented by a first filtering submodule, comprising disregarding the approach order option or options that do not satisfy at least one availability criterion, a second filtering sub-step, implemented by a second filtering submodule, comprising disregarding the approach order option or options that do not satisfy at least one safety criterion, a first grading sub-step, implemented by a first grading submodule, comprising assigning a grade to the approach order option or to each of the approach order options that were not disregarded in the first filtering sub-step and the second filtering sub-step… a ranking sub-step, implemented by a ranking submodule, comprising establishing the list of approach order options ranked according to the grade assigned to the approach order option or options in the first grading sub-step,” “a first ranking sub-step corresponding to the ranking step in which the approach order option corresponds to the first approach order, a first compatibility determination sub-step, implemented by a first compatibility determination submodule, comprising determining whether the first approach order has safety compatibility, the first approach order having safety compatibility if the first approach order is not disregarded, the first approach order not having safety compatibility if the first approach order is disregarded,” and “a second ranking sub-step corresponding to the ranking step in which the approach order option corresponds to the second approach order, a second compatibility determination sub-step, implemented by a second compatibility determination submodule, comprising determining whether the second approach order has safety compatibility.” The limitations from Claim 1 and the claims dependent from the independent claim contain limitations not described in the disclose that is critical or essential to practice the invention.  The omitted subject matter is critical for one of ordinary skill in the art to know what specific computer components may accomplish the claimed functionality. Any claim not specifically mentioned has been included based on its dependency.
7.	Additionally, the disclosure does not described the claimed functions of “a first updating module configured to update the flight plan based on a first approach order provided by a pilot if the pilot controlling the aircraft has been detected by a first monitoring module configured so as to monitor whether or not the pilot is controlling the aircraft… a second monitoring module configured so as to monitor whether or not at least one signal of a second approach order sent by a ground control device to the aircraft is received by the aircraft, a first compatibility verification module configured to verify whether or not the second approach order sent by the control device on the ground has safety compatibility, a second updating module configured to update the flight plan based on the second approach order if the second approach order is received by the aircraft and if the second approach order has safety compatibility, a transmission module configured to transmit an update request to the control device on the ground, a third updating module configured to update the flight plan based on a third approach order that is determined based on current data available on board the aircraft if no approach order is received by the aircraft response to the update request transmitted by the transmission module to the control device on the ground or if the second approach order received by the aircraft does not have safety compatibility,” “a second compatibility verification module configured to verify whether the first approach order provided by the pilot has safety compatibility, an alert emission module configured to emit an alert indicating a compatibility problem if the first approach order provided by the pilot does not have safety compatibility,” “a first filtering submodule configured to disregard the approach order option or options that do not satisfy at least one availability criterion, a second filtering submodule configured to disregard the approach order option or options that do not satisfy at least one safety criterion, a first grading submodule configured to assign a grade to the approach order option or to each of the approach order options that were not disregarded by the first filtering submodule and the second filtering submodule… a ranking submodule configured to establish the list of approach order options ranked according to the grade assigned to the approach order option or options by the first grading submodule,” “a first compatibility determination submodule configured to determine whether the first approach order has safety compatibility,” and “a second compatibility determination submodule configured to determine whether the second approach order has safety compatibility.” The limitations from Claim 8 and the claims dependent from the independent claim contain limitations not described in the disclose that is critical or essential to practice the invention.  The omitted subject matter is critical for one of ordinary skill in the art to know what specific computer components may accomplish the claimed functionality. Any claim not specifically mentioned has been included based on its dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any claim not specifically mentioned has been included based on its dependency.
9.	Claim 1 limitation includes “a first monitoring step, implemented by a first monitoring module, comprising monitoring whether or not a pilot is controlling the aircraft; a first updating step, implemented by a first updating module… comprising updating the flight plan based on a first approach order provided by the pilot… a second monitoring step, implemented by a second monitoring module, comprising monitoring whether or not at least one signal of a second approach order sent by a ground control device to the aircraft is received by the aircraft, a first compatibility verification step, implemented by a first compatibility verification module, comprising verifying whether or not the second approach order sent by the ground control device has safety compatibility, a second updating step, implemented by a second updating module if the second approach order is received by the aircraft and if the second approach order has safety compatibility, the second updating step comprising updating the flight plan based on the second approach order, a third updating step, implemented by a third updating module if no approach order is received by the aircraft in response to an update request transmitted by a transmission module to the ground control device or if the second approach order received by the aircraft does not have safety compatibility, the third updating step comprising updating the flight plan based on a third approach order that is determined based on current data available on board the aircraft” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not explicitly define the structure of the modules completed at each step.  Claim 8 has similar limitations as Claim 1 except for its dependency and is rejected for the same reasoning.  The first monitoring step, first updating step, second monitoring step, first compatibility verification step, second updating step, and third updating step are being interpreted as implementing the method with a processor. The first monitoring module, first updating module, second monitoring module, first compatibility verification module, second updating module, third updating module, and transmission module are being interpreted as a processor.
10. 	Claim 2 limitation includes “the second compatibility verification step being implemented by a second compatibility verification module and comprising verifying whether the first approach order provided by the pilot has safety compatibility” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not explicitly define the structure of the modules completed at each step.  Claim 9 has similar limitations as Claim 2 except for its dependency and is rejected for the same reasoning.  The second compatibility verification step is being interpreted as implementing the method with a processor.  The second compatibility verification module is being interpreted as a processor.
11.	Claim 4 limitation includes “a first filtering sub-step, implemented by a first filtering submodule, comprising disregarding the approach order option or options that do not satisfy at least one availability criterion, a second filtering sub-step, implemented by a second filtering submodule, comprising disregarding the approach order option or options that do not satisfy at least one safety criterion, a first grading sub-step, implemented by a first grading submodule, comprising assigning a grade to the approach order option or to each of the approach order options that were not disregarded in the first filtering sub-step and the second filtering sub-step… a ranking sub-step, implemented by a ranking submodule, comprising establishing the list of approach order options ranked according to the grade assigned to the approach order option or options in the first grading sub-step” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not explicitly define the structure of the modules completed at each step.  Claim 11 has similar limitations as Claim 4 except for its dependency and is rejected for the same reasoning.  The first filtering sub-step, second filtering sub-step, first grading sub-step, and ranking sub-step are being interpreted as implementing the method with a processor.  The ranking module, filter filtering submodule, second filtering submodule, and first grading submodule are being interpreted as a processor.
12.	Claim 5 limitation includes “a first ranking sub-step corresponding to the ranking step in which the approach order option corresponds to the first approach order, a first compatibility determination sub-step, implemented by a first compatibility determination submodule, comprising determining whether the first approach order has safety compatibility, the first approach order having safety compatibility if the first approach order is not disregarded, the first approach order not having safety compatibility if the first approach order is disregarded” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not explicitly define the structure of the modules completed at each step.  Claim 12 has similar limitations as Claim 5 except for its dependency and is rejected for the same reasoning.  The first ranking sub-step and first compatibility determination step are being interpreted as implementing the method with a processor.  The compatibility determination submodule is being interpreted as a processor.
13.	Claim 6 limitation includes “a second ranking sub-step corresponding to the ranking step in which the approach order option corresponds to the second approach order, a second compatibility determination sub-step, implemented by a second compatibility determination submodule, comprising determining whether the second approach order has safety compatibility” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not explicitly define the structure of the modules completed at each step.  Claim 13 has similar limitations as Claim 6 except for its dependency and is rejected for the same reasoning.  The second ranking sub-step and second compatibility determination sub-step are being interpreted as implementing the method with a processor.  The second compatibility determination submodule is being interpreted as a processor.
14.	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
15.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  Claim 15 is an independent claim written in dependent form.  The independent claim should be written with all the limitations of Claim 8. 

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Coulmeau (US 20080154486 A1) in view of Offredi (US 20180304993 A1), and in further view of Albert (US 20110184595 A1).
20.	Regarding Claim 1, Coulmeau teaches a method for automatically updating a current flight plan of an aircraft, comprising the following steps, implemented iteratively and automatically (Coulmeau: [0015] "The object of the present invention is a method of updating an ATC flight plan [updating current flight plan of aircraft] in real time to take account of flight directives, which method monopolizes the pilot as little as possible and enables cancelled clearances to be removed from the flight plan."):
A first updating step, implemented by a first updating module if the first monitoring step determines that the pilot is controlling the aircraft, comprising updating the flight plan based on a first approach order provided by the pilot (Coulmeau: [0038] and [0039] "The pilot can then decide to load these clearances [pilot controlling the aircraft and updating first approach order] into the flight plan or else to refuse them. If he decides to take account of them, he can load them from the CMU to the flight management computer (FMS)… The FMS processes the message, verifies its acceptability, and modifies the ATC flight plan if the message is valid."  Also, "Once the flight plan has been validated, the pilot can load it into his active flight plan [updating flight plan] (that is to say the flight plan to which the aircraft is slaved and which is communicated to the ATC station).");
Coulmeau fails to teach a first monitoring step, implemented by a first monitoring module, comprising monitoring whether or not a pilot is controlling the aircraft; and a series of steps implemented if the first monitoring step determines that the pilot is not controlling the aircraft.
	However, in the same field of endeavor, Offredi teaches a first monitoring step, implemented by a first monitoring module, comprising monitoring whether or not a pilot is controlling the aircraft; a series of steps implemented if the first monitoring step determines that the pilot is not controlling the aircraft (Offredi: [0070] and [0078] "A first example sensor 104A [monitoring] comprises an imaging device, such as a still or video camera. A second example sensor 104B [monitoring] comprises an audio device, such as a recording device or microphone. As another example, a sensor 104C may be located in (or be in communication with) a controller, e.g. joystick 105 or any other component with which a crew member interacts...It should also be understood that these sensors are merely examples and other types may be provided with the intention of generating electronic signals that can be used to detect incapacitation [determine whether pilot is controlling the aircraft] of at least one aircraft crew member."  Also, "Typically, the ESP device 106 will process the electronic signals received from the at least one sensor 104 in order to perform the determination, although in some embodiments, the sensors may include (or be in communication with) a processor that performs the determination, and can then transfer an electronic signal indicating incapacitation (or non-incapacitation) [determine pilot is not controlling the aircraft] to the ESP device, which performs further processing based on that received signal.").
Coulmeau and Offredi are considered to be analogous to the claimed invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulmeau to incorporate the teachings of Offredi to determine the state of the aircraft and the pilots because it provides the benefit of safe control of the aircraft, which increases safety of the passengers. 
	Coulmeau and Offredi fails to explicitly teach a series of steps implemented if the first monitoring step determines that the pilot is not controlling the aircraft, the series of steps comprising: a second monitoring step, implemented by a second monitoring module, comprising monitoring whether or not at least one signal of a second approach order sent by a ground control device to the aircraft is received by the aircraft, a first compatibility verification step, implemented by a first compatibility verification module, comprising verifying whether or not the second approach order sent by the ground control device has safety compatibility, a second updating step, implemented by a second updating module if the second approach order is received by the aircraft and if the second approach order has safety compatibility, the second updating step comprising updating the flight plan based on the second approach order, and a third updating step, implemented by a third updating module if no approach order is received by the aircraft in response to an update request transmitted by a transmission module to the ground control device or if the second approach order received by the aircraft does not have safety compatibility, the third updating step comprising updating the flight plan based on a third approach order that is determined based on current data available on board the aircraft.
	However, in the same field of endeavor, Albert teaches a series of steps implemented if the first monitoring step determines that the pilot is not controlling the aircraft, the series of steps comprising (Albert: [0017] "Thus, thanks to the invention, an approach among the possible approaches for landing on a previously selected way is automatically selected. This allows for the workload of the crew to be considerably reduced during the approach phase and also to increase the safety at the aircraft level."): 
A second monitoring step, implemented by a second monitoring module, comprising monitoring whether or not at least one signal of a second approach order sent by a ground control device to the aircraft is received by the aircraft, a first compatibility verification step, implemented by a first compatibility verification module, comprising verifying whether or not the second approach order sent by the ground control device has safety compatibility, a second updating step, implemented by a second updating module if the second approach order is received by the aircraft and if the second approach order has safety compatibility, the second updating step comprising updating the flight plan based on the second approach order (Albert: [0032]-[0035] and [0036]-[0041] "In a first variation of implementation, at step b): means for receiving from an air-traffic controller [sent from ground control device] a recommended approach are provided [signal of second approach order is received by aircraft]; from a database containing the characteristics of the existing approaches, those that are associated to the selected landing way are extracted and the approaches are sorted out by growing decision height, placing the recommended approach overhead of this sorting; and in this sorting is selected the first approach likely to be technically implemented by the aircraft."  Also, "Furthermore, in a second variation of implementation, at step b): means for receiving from an air traffic controller [sent from ground control device] a recommended approach are provided [signal of second approach order is received by aircraft]; from a database containing the characteristics of the existing approaches are extracted those being associated to the selected landing way; among those extracted approaches, all those that can technically be implemented by the aircraft are checked [verifying whether approach order has safety compatibility]; if the recommended approach can be technically implemented [if approach has safety compatibility], this latter is selected [updating flight plan based on approach order]; otherwise, among the extracted approaches likely to be implemented is selected that presenting the lowest decision height."),
And a third updating step, implemented by a third updating module if no approach order is received by the aircraft in response to an update request transmitted by a transmission module to the ground control device or if the second approach order received by the aircraft does not have safety compatibility, the third updating step comprising updating the flight plan based on a third approach order that is determined based on current data available on board the aircraft (Albert: [0023]-[0026] and [0027]-[0030] "Without any recommendation of the Air Traffic Control [no approach order is received by aircraft from request to ground control], or without any taking into account of an existing recommendation, for instance two different variations of implementation can be provided. In a first variation of implementation, at step b): b1) from a database containing the characteristics [based on current data available on board the aircraft] of the existing approaches, those that are associated to the selected landing way are extracted; b2) among these extracted approaches, the one presenting the lowest decision height is selected [updating flight plan based on approach]; and b3) it is checked if the approach selected at step b2) can be technically implemented by the aircraft, and if so, this approach is considered as representing said selected approach, whereas on the contrary if not, said steps b2) and b3) are repeated for the approach presenting the immediately higher decision height, these steps b2) and b3) being repeated in an ascending order of decision height until a selected approach likely to be implemented, representing then said selected approach is obtained."  Also, "Furthermore, in a second variation of implementation, at step b): from a database containing the characteristics of the existing approaches are extracted those being associated to the selected landing way; among those extracted approaches, all those that can technically be implemented by the aircraft are checked; and among the extracted approaches likely to be implemented is selected that presenting the lowest decision height.").
Coulmeau, Offredi, and Albert are considered to be analogous to the claimed invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulmeau and Offredi to incorporate the teachings of Albert to update the flight plan based on the state of the aircraft or pilot because it provides of safe control of the aircraft, which increases safety of the passengers. 
21.	Regarding Claim 2, Coulmeau, Offredi, and Albert remains as applied above in Claim 1, and further, Coulmeau teaches a second compatibility verification step before the first updating step, the second compatibility verification step being implemented by a second compatibility verification module and comprising verifying whether the first approach order provided by the pilot has safety compatibility (Coulmeau: [0038] "The pilot can then decide to load these clearances [first approach order provided by pilot] into the flight plan or else to refuse them. If he decides to take account of them, he can load them from the CMU to the flight management computer (FMS)….The FMS processes the message, verifies its acceptability, and modifies the ATC flight plan [approach order] if the message is valid [verifying whether approach order has safety compatibility]."),
The first updating step being implemented if the first approach order provided by the pilot furthermore has safety compatibility (Coulmeau: [0039] "Once the flight plan has been validated [approach order has safety compatibility], the pilot can load it into his active flight plan [updating flight plan provided by pilot] (that is to say the flight plan to which the aircraft is slaved and which is communicated to the ATC station)."),
The method furthermore comprising a step of emitting an alert, implemented by an alert emission module if the first approach order provided by the pilot does not have safety compatibility, comprising emitting the alert indicating a compatibility problem (Coulmeau: [0046] "If this clearance is deemed invalid [approach order does not have safety compatibility] by the FMS, it is rejected, and the pilot is immediately warned [emitting an alert, indicating compatibility problem] thereof by display of this information on the CMU. The pilot can then respond to the ATC station and manually process this clearance.").
22.	Regarding Claim 3, Coulmeau, Offredi, and Albert remains as applied above in Claim 1, and further, Coulmeau teaches a step of displaying approach order options, implemented by a display module, comprising displaying a list of approach order options in order to present the pilot with the approach option or options that he is able to provide (Coulmeau: [0046] and [0047] "Furthermore, the FMS creates a new flight plan (version v1) resulting from the updating with the first clearance ("Uplink 1") of the reference ATC flight plan (of version v0) and it creates a list of clearances [approach order options], now comprising a message, the corresponding box of the display (see FIG. 4) being ticked, thus signifying that this first message has been taken into account."  Also, "Finally, the list of clearances is updated [displaying list of approach order options], and it then comprises N messages of which N-1 are ticked [approach order option(s) above to provide to pilot] and one (that of clearance j) is unticked or erased.").
23.	Regarding Claim 4, Coulmeau, Offredi, and Albert remains as applied above in Claim 3, and further, Coulmeau teaches a step of ranking approach order options, implemented by a ranking module, comprising the following sub-steps: a first filtering sub-step, implemented by a first filtering submodule, comprising disregarding the approach order option or options that do not satisfy at least one availability criterion (Coulmeau [0038] "The pilot can then decide to load these clearances into the flight plan or else to refuse [disregard approach order] them. If he decides to take account of them, he can load them from the CMU to the flight management computer (FMS)... Several clearances may arrive consecutively or at the same time [availability criterion] and be processed in accordance with the invention." Note that a skilled practitioner would recognize that if an approach order is not available, then it is inherently disregarded.  An approach order that is not available is equivalent to being disregarded because it is not considered as an approach to select from.),
A second filtering sub-step, implemented by a second filtering submodule, comprising disregarding the approach order option or options that do not satisfy at least one safety criterion, a first grading sub-step, implemented by a first grading submodule, comprising assigning a grade to the approach order option or to each of the approach order options that were not disregarded in the first filtering sub-step and the second filtering sub-step, the grade being weighted for an approach order option, an implementation of which by the aircraft has previously failed, a ranking sub-step, implemented by a ranking submodule, comprising establishing the list of approach order options ranked according to the grade assigned to the approach order option or options in the first grading sub- step (Coulmeau: [0047] and [0048] "In tandem with the arrival of the clearances of rank i=2, 3, . . . N [assign grade to list of approach orders not disregarded], this process is repeated, this having been symbolized in FIG. 3 by the block 10 for a clearance of rank i=N, that is to say if the clearance of rank N is deemed invalid [approach order does not satisfy safety criterion], it is rejected [disregarding approach], otherwise the new ATC flight plan (version vN) corresponds to the active flight plan just before the arrival of this clearance N (version vN-1), updated with this clearance. Moreover, the list of clearances [establishes list of approach order options that are ranked] then comprises N messages whose boxes are all ticked."  Also, "The list of messages is updated automatically. This clearance j is then considered invalid after decoding by the FMS and is therefore rejected, while the following clearances of ranks j+1 to N have been deemed valid... If, among the clearances of ranks j+1 to N, a clearance, for example that of rank k, is no longer recognized as valid by the FMS (because of the cancellation of clearance j), this clearance k is rejected [approach order option where aircraft failed] and dispatched to the CMU to be signaled to the pilot. Finally, the list of clearances is updated [grade approach order options], and it then comprises N messages of which N-1 are ticked and one (that of clearance j) is unticked or erased." Note that the grade being weighted is equivalent to a ranking of the approach order options.).
24.	Regarding Claim 5, Coulmeau, Offredi, and Albert remains as applied above in Claim 2, and further, Coulmeau teaches the second compatibility verification step comprises the following sub-steps: a first ranking sub-step corresponding to the ranking step in which the approach order option corresponds to the first approach order (Coulmeau: [0038] "The pilot can then decide to load these clearances [approach order options is first approach order] into the flight plan or else to refuse them. If he decides to take account of them, he can load them from the CMU to the flight management computer (FMS)….The FMS processes the message, verifies its acceptability, and modifies the ATC flight plan if the message is valid."),
A first compatibility determination sub-step, implemented by a first compatibility determination submodule, comprising determining whether the first approach order has safety compatibility, the first approach order having safety compatibility if the first approach order is not disregarded, the first approach order not having safety compatibility if the first approach order is disregarded (Coulmeau: [0048] "The cancellation of the clearance j can be ordered either on receipt of a clearance of rank N of the type "Disregard j" (reject clearance j), or manually by the pilot by unticking the box corresponding to the message j on his graphics interface (see an example in FIG. 4). The list of messages is updated automatically. This clearance j is then considered invalid [no safety compatibility] after decoding by the FMS and is therefore rejected, while the following clearances of ranks j+1 to N have been deemed valid [determine approach order has safety compatibility]...  If, among the clearances of ranks j+1 to N, a clearance, for example that of rank k, is no longer recognized as valid [approach order not having safety compatibility] by the FMS (because of the cancellation of clearance j), this clearance k is rejected [approach order disregarded] and dispatched to the CMU to be signaled to the pilot. Finally, the list of clearances is updated, and it then comprises N messages [approach order not disregarded that has safety compatibility] of which N-1 are ticked and one (that of clearance j) is unticked or erased [disregarded approach order that does not have safety compatibility].").
25.	Regarding Claim 6, Coulmeau, Offredi, and Albert remains as applied above in Claim 1, and further, Albert teaches the first compatibility verification step comprises the following sub-steps: a second ranking sub-step corresponding to the ranking step in which the approach order option corresponds to the second approach order, a second compatibility determination sub-step, implemented by a second compatibility determination submodule, comprising determining whether the second approach order has safety compatibility, the second approach order having safety compatibility if the second approach order is not disregarded, the second approach order not having safety compatibility if the second approach order is disregarded (Albert: [0032]-[0035] and [0036]-[0041] "In a first variation of implementation, at step b): means for receiving from an air-traffic controller a recommended approach are provided; from a database containing the characteristics of the existing approaches, those that are associated to the selected landing way are extracted and the approaches are sorted out by growing decision height, placing the recommended approach overhead of this sorting; and in this sorting is selected the first approach likely to be technically implemented by the aircraft."  Also, "Furthermore, in a second variation of implementation, at step b): means for receiving from an air traffic controller a recommended approach are provided [approach order is second approach order]; from a database containing the characteristics of the existing approaches are extracted those being associated to the selected landing way; among those extracted approaches, all those that can technically be implemented by the aircraft are checked [verifying whether approach order has safety compatibility]; if the recommended approach can be technically implemented [if approach has safety compatibility], this latter is selected [approach order is not disregarded]; otherwise, among the extracted approaches likely to be implemented is selected that presenting the lowest decision height." Note that all the approaches that can be technically implemented by the aircraft are checked. Therefore, if the approaches cannot be technically implemented by the aircraft, they are not checked which is equivalent to the approach order not have safety compatibility being disregarded.).
26.	Regarding Claim 7, Coulmeau, Offredi, and Albert remains as applied above in Claim 1, and further, Coulmeau teaches a storage step, implemented by a storage module, comprising storing a history of the approach order or of the approach orders, the history comprising at least the approach order or orders implemented by the aircraft (Coulmeau: [0045] "According to the method of the invention, the list of digital ATC clearances [approach orders] which have been accepted by the pilot is stored [storing a history of approach orders] in the FMS... Likewise, the "reference ATC flight plan", which is the version of the ATC flight plan just before the first clearance, is stored in the FMS.").
27.	Regarding Claim 8, Coulmeau teaches a system for automatically updating a current flight plan of an aircraft, comprising (Coulmeau [0015] "The object of the present invention is a method of updating an ATC flight plan [updating current flight plan of aircraft] in real time to take account of flight directives, which method monopolizes the pilot as little as possible and enables cancelled clearances to be removed from the flight plan."): 
A first updating module configured to update the flight plan based on a first approach order provided by the pilot if the pilot controlling the aircraft has been detected by a first monitoring module… (Coulmeau: [0038] and [0039] "The pilot can then decide to load these clearances [pilot controlling the aircraft and updating first approach order] into the flight plan or else to refuse them. If he decides to take account of them, he can load them from the CMU to the flight management computer (FMS)… The FMS processes the message, verifies its acceptability, and modifies the ATC flight plan if the message is valid."  Also, "Once the flight plan has been validated, the pilot can load it into his active flight plan [updating flight plan] (that is to say the flight plan to which the aircraft is slaved and which is communicated to the ATC station).");
	Coulmeau fails to teach a first monitoring module configured so as to monitor whether or not the pilot is controlling the aircraft; and a set of modules implemented if no pilot is controlling the aircraft.
However, in the same field of endeavor, Offredi teaches a first monitoring module configured so as to monitor whether or not the pilot is controlling the aircraft; and a set of modules implemented if no pilot is controlling the aircraft (Offredi: [0070] and [0078] "A first example sensor 104A [monitoring] comprises an imaging device, such as a still or video camera. A second example sensor 104B [monitoring] comprises an audio device, such as a recording device or microphone. As another example, a sensor 104C may be located in (or be in communication with) a controller, e.g. joystick 105 or any other component with which a crew member interacts...It should also be understood that these sensors are merely examples and other types may be provided with the intention of generating electronic signals that can be used to detect incapacitation [determine whether pilot is controlling the aircraft] of at least one aircraft crew member."  Also, "Typically, the ESP device 106 will process the electronic signals received from the at least one sensor 104 in order to perform the determination, although in some embodiments, the sensors may include (or be in communication with) a processor that performs the determination, and can then transfer an electronic signal indicating incapacitation (or non-incapacitation) [determine pilot is not controlling the aircraft] to the ESP device, which performs further processing based on that received signal.").
Coulmeau and Offredi are considered to be analogous to the claimed invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulmeau to incorporate the teachings of Offredi to determine the state of the aircraft and the pilots because it provides the benefit of safe control of the aircraft, which increases safety of the passengers. 
	Coulmeau and Offredi fails to explicitly teach a set of modules implemented if no pilot is controlling the aircraft, the set of modules comprising: a second monitoring module configured so as to monitor whether or not at least one signal of a second approach order sent by a ground control device to the aircraft is received by the aircraft, a first compatibility verification module configured to verify whether or not the second approach order sent by the control device on the ground has safety compatibility, a second updating module configured to update the flight plan based on the second approach order if the second approach order is received by the aircraft and if the second approach order has safety compatibility, a transmission module configured to transmit an update request to the control device on the ground, and a third updating module configured to update the flight plan based on a third approach order that is determined based on current data available on board the aircraft if no approach order is received by the aircraft response to the update request transmitted by the transmission module to the control device on the ground or if the second approach order received by the aircraft does not have safety compatibility.
However, in the same field of endeavor, Albert teaches a set of modules implemented if no pilot is controlling the aircraft, the set of modules comprising (Albert: [0017] "Thus, thanks to the invention, an approach among the possible approaches for landing on a previously selected way is automatically selected. This allows for the workload of the crew to be considerably reduced during the approach phase and also to increase the safety at the aircraft level."):
A second monitoring module configured so as to monitor whether or not at least one signal of a second approach order sent by a ground control device to the aircraft is received by the aircraft, a first compatibility verification module configured to verify whether or not the second approach order sent by the control device on the ground has safety compatibility, a second updating module configured to update the flight plan based on the second approach order if the second approach order is received by the aircraft and if the second approach order has safety compatibility (Albert: [0032]-[0035] and [0036]-[0041] "In a first variation of implementation, at step b): means for receiving from an air-traffic controller [sent from ground control device] a recommended approach are provided [signal of second approach order is received by aircraft]; from a database containing the characteristics of the existing approaches, those that are associated to the selected landing way are extracted and the approaches are sorted out by growing decision height, placing the recommended approach overhead of this sorting; and in this sorting is selected the first approach likely to be technically implemented by the aircraft."  Also, "Furthermore, in a second variation of implementation, at step b): means for receiving from an air traffic controller [sent from ground control device] a recommended approach are provided [signal of second approach order is received by aircraft]; from a database containing the characteristics of the existing approaches are extracted those being associated to the selected landing way; among those extracted approaches, all those that can technically be implemented by the aircraft are checked [verifying whether approach order has safety compatibility]; if the recommended approach can be technically implemented [if approach has safety compatibility], this latter is selected [updating flight plan based on approach order]; otherwise, among the extracted approaches likely to be implemented is selected that presenting the lowest decision height."),
A transmission module configured to transmit an update request to the control device on the ground (Albert: [0095]-[0098] "In the scope of the present invention, this recommended approach can be acquired of different ways by the device 1, that is for instance: by an electronic communication between the ground and the aircraft [transmit update from control device on ground], which can be automatically taken into account, via usual means 9 which are linked to said means 5 via a link 10; or by a manual entry through the crew [update request], by means of appropriate means, in particular said means 2 which are linked via a link 11 to said means 5; or by the validation through the crew with appropriate means (for instance said means 2) of the reception of a piece of information from the ground."),
A third updating module configured to update the flight plan based on a third approach order that is determined based on current data available on board the aircraft if no approach order is received by the aircraft response to the update request transmitted by the transmission module to the control device on the ground or if the second approach order received by the aircraft does not have safety compatibility (Albert: [0023]-[0026] and [0027]-[0030] "Without any recommendation of the Air Traffic Control [no approach order is received by aircraft from request to ground control], or without any taking into account of an existing recommendation, for instance two different variations of implementation can be provided. In a first variation of implementation, at step b): b1) from a database containing the characteristics [based on current data available on board the aircraft] of the existing approaches, those that are associated to the selected landing way are extracted; b2) among these extracted approaches, the one presenting the lowest decision height is selected [updating flight plan based on approach]; and b3) it is checked if the approach selected at step b2) can be technically implemented by the aircraft, and if so, this approach is considered as representing said selected approach, whereas on the contrary if not, said steps b2) and b3) are repeated for the approach presenting the immediately higher decision height, these steps b2) and b3) being repeated in an ascending order of decision height until a selected approach likely to be implemented, representing then said selected approach is obtained."  Also, "Furthermore, in a second variation of implementation, at step b): from a database containing the characteristics of the existing approaches are extracted those being associated to the selected landing way; among those extracted approaches, all those that can technically be implemented by the aircraft are checked; and among the extracted approaches likely to be implemented is selected that presenting the lowest decision height.").
Coulmeau, Offredi, and Albert are considered to be analogous to the claimed invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulmeau and Offredi to incorporate the teachings of Albert to update the flight plan based on the state of the aircraft or pilot because it provides of safe control of the aircraft, which increases safety of the passengers. 
28.	Regarding Claim 9, Coulmeau, Offredi, and Albert remains as applied above in Claim 8, and further, Coulmeau teaches a second compatibility verification module configured to verify whether the first approach order provided by the pilot has safety compatibility (Coulmeau: [0038] and [0039] "The pilot can then decide to load these clearances [first approach order provided by pilot] into the flight plan or else to refuse them. If he decides to take account of them, he can load them from the CMU to the flight management computer (FMS)….The FMS processes the message, verifies its acceptability, and modifies the ATC flight plan [approach order] if the message is valid [verifying whether approach order has safety compatibility]."  Also, "Once the flight plan has been validated [approach order has safety compatibility], the pilot can load it into his active flight plan [updating flight plan provided by pilot] (that is to say the flight plan to which the aircraft is slaved and which is communicated to the ATC station)."),
An alert emission module configured to emit an alert indicating a compatibility problem if the first approach order provided by the pilot does not have safety compatibility (Coulmeau: [0046] "If this clearance is deemed invalid [approach order does not have safety compatibility] by the FMS, it is rejected, and the pilot is immediately warned [emitting an alert, indicating compatibility problem] thereof by display of this information on the CMU. The pilot can then respond to the ATC station and manually process this clearance.").
29.	Regarding Claim 10, Coulmeau, Offredi, and Albert remains as applied above in claim 9, and further, Coulmeau teaches a display module configured to display a list of approach order options in order to present the pilot with the approach option or options that he is able to provide (Coulmeau: [0046] and [0047] "Furthermore, the FMS creates a new flight plan (version v1) resulting from the updating with the first clearance ("Uplink 1") of the reference ATC flight plan (of version v0) and it creates a list of clearances [approach order options], now comprising a message, the corresponding box of the display (see FIG. 4) being ticked, thus signifying that this first message has been taken into account."  Also, "Finally, the list of clearances is updated [displaying list of approach order options], and it then comprises N messages of which N-1 are ticked [approach order option(s) above to provide to pilot] and one (that of clearance j) is unticked or erased.").
30.	Regarding Claim 11, Coulmeau, Offredi, and Albert remains as applied above in Claim 10, and further, Coulmeau teaches a ranking module, comprising the following submodules: a first filtering submodule configured to disregard the approach order option or options that do not satisfy at least one availability criterion (Coulmeau [0038] "The pilot can then decide to load these clearances into the flight plan or else to refuse [disregard approach order] them. If he decides to take account of them, he can load them from the CMU to the flight management computer (FMS)... Several clearances may arrive consecutively or at the same time [availability criterion] and be processed in accordance with the invention." Note that a skilled practitioner would recognize that if an approach order is not available, then it is inherently disregarded.  An approach order that is not available is equivalent to being disregarded because it is not considered as an approach to select from.),
A second filtering submodule configured to disregard the approach order option or options that do not satisfy at least one safety criterion, a first grading submodule configured to assign a grade to the approach order option or to each of the approach order options that were not disregarded by the first filtering submodule and the second filtering submodule, the grade being weighted for an approach order option, an implementation of which by the aircraft has previously failed, a ranking submodule configured to establish the list of approach order options ranked according to the grade assigned to the approach order option or options by the first grading submodule (Coulmeau: [0047] and [0048] "In tandem with the arrival of the clearances of rank i=2, 3, . . . N [assign grade to list of approach orders not disregarded], this process is repeated, this having been symbolized in FIG. 3 by the block 10 for a clearance of rank i=N, that is to say if the clearance of rank N is deemed invalid [approach order does not satisfy safety criterion], it is rejected [disregarding approach], otherwise the new ATC flight plan (version vN) corresponds to the active flight plan just before the arrival of this clearance N (version vN-1), updated with this clearance. Moreover, the list of clearances [establishes list of approach order options that are ranked] then comprises N messages whose boxes are all ticked."  Also, "The list of messages is updated automatically. This clearance j is then considered invalid after decoding by the FMS and is therefore rejected, while the following clearances of ranks j+1 to N have been deemed valid... If, among the clearances of ranks j+1 to N, a clearance, for example that of rank k, is no longer recognized as valid by the FMS (because of the cancellation of clearance j), this clearance k is rejected [approach order option where aircraft failed] and dispatched to the CMU to be signaled to the pilot. Finally, the list of clearances is updated [grade approach order options], and it then comprises N messages of which N-1 are ticked and one (that of clearance j) is unticked or erased." Note that the grade being weighted is equivalent to a ranking of the approach order options.).
31.	Regarding Claim 12, Coulmeau, Offredi, and Albert remains as applied above in Claim 9, and further, Coulmeau teaches  the second compatibility verification module comprises a first compatibility determination submodule configured to determine whether the first approach order has safety compatibility and to be implemented after the ranking module in which the approach order option corresponds to the first approach order, the first approach order having safety compatibility if the first approach order is not disregarded, the first approach order not having safety compatibility if the first approach order is disregarded (Coulmeau: [0038] and [0048] "The pilot can then decide to load these clearances [approach order options is first approach order] into the flight plan or else to refuse them. If he decides to take account of them, he can load them from the CMU to the flight management computer (FMS)….The FMS processes the message, verifies its acceptability, and modifies the ATC flight plan if the message is valid."  Also "The cancellation of the clearance j can be ordered either on receipt of a clearance of rank N of the type "Disregard j" (reject clearance j), or manually by the pilot by unticking the box corresponding to the message j on his graphics interface (see an example in FIG. 4). The list of messages is updated automatically. This clearance j is then considered invalid [no safety compatibility] after decoding by the FMS and is therefore rejected, while the following clearances of ranks j+1 to N have been deemed valid [determine approach order has safety compatibility]...  If, among the clearances of ranks j+1 to N, a clearance, for example that of rank k, is no longer recognized as valid [approach order not having safety compatibility] by the FMS (because of the cancellation of clearance j), this clearance k is rejected [approach order disregarded] and dispatched to the CMU to be signaled to the pilot. Finally, the list of clearances is updated, and it then comprises N messages [approach order not disregarded that has safety compatibility] of which N-1 are ticked and one (that of clearance j) is unticked or erased [disregarded approach order that does not have safety compatibility].").
32.	Regarding Claim 13, Coulmeau, Offredi, and Albert remains as applied above in Claim 8, and further, Albert teaches the first compatibility verification module comprises a second compatibility determination submodule configured to determine whether the second approach order has safety compatibility and to be implemented after the ranking module in which the approach order option corresponds to the second approach order, the second approach order having safety compatibility if the second approach order is not disregarded, the second approach order not having safety compatibility if the second approach order is disregarded (Albert: [0032]-[0035] and [0036]-[0041] "In a first variation of implementation, at step b): means for receiving from an air-traffic controller a recommended approach are provided; from a database containing the characteristics of the existing approaches, those that are associated to the selected landing way are extracted and the approaches are sorted out by growing decision height, placing the recommended approach overhead of this sorting; and in this sorting is selected the first approach likely to be technically implemented by the aircraft."  Also, "Furthermore, in a second variation of implementation, at step b): means for receiving from an air traffic controller a recommended approach are provided [approach order is second approach order]; from a database containing the characteristics of the existing approaches are extracted those being associated to the selected landing way; among those extracted approaches, all those that can technically be implemented by the aircraft are checked [verifying whether approach order has safety compatibility]; if the recommended approach can be technically implemented [if approach has safety compatibility], this latter is selected [approach order is not disregarded]; otherwise, among the extracted approaches likely to be implemented is selected that presenting the lowest decision height." Note that all the approaches that can be technically implemented by the aircraft are checked. Therefore, if the approaches cannot be technically implemented by the aircraft, they are not checked which is equivalent to the approach order not have safety compatibility being disregarded.).
33.	Regarding Claim 14, Coulmeau, Offredi, and Albert remains as applied above in Claim 8, and further, Coulmeau teaches a storage module configured to store a history of the approach order or of the approach orders, the history comprising at least the approach order or orders implemented by the aircraft (Coulmeau: [0045] "According to the method of the invention, the list of digital ATC clearances [approach orders] which have been accepted by the pilot is stored [storing a history of approach orders] in the FMS... Likewise, the "reference ATC flight plan", which is the version of the ATC flight plan just before the first clearance, is stored in the FMS.").
34.	Regarding Claim 15, Coulmeau teaches an aircraft, comprising a system for updating the current flight plan of the aircraft as specified in claim 8 (Coulmeau: [0015] "The object of the present invention is a method of updating an ATC flight plan [updating current flight plan of aircraft] in real time to take account of flight directives, which method monopolizes the pilot as little as possible and enables cancelled clearances to be removed from the flight plan." Note that Figure 1 shows an aircraft from the system of Claim 8.).


Response to Arguments
35.	Applicant’s arguments with respect to Claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Albert has been applied to teach the claim limitations argued in the response filed 7/25/2022 for the rejection above as cited in at least paragraphs [0023] to [0041].
36.	Coulmeau (US 20080154486 A1) in view of Offredi (US 20180304993 A1), and in further view of Albert (US 20110184595 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
37.	Claims 1-15 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663